Appeal by the defendant from a judgment of the County Court, Nassau County (La Pera, J.), rendered June 17, 1999, convicting him of operating a motor vehicle while under the influence of alcohol (two counts), unsafely changing lanes, failure to give the appropriate signal when changing lanes, and failure to use a seat belt, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the evidence was legally insufficient to establish his guilt beyond a reasonable doubt is unpreserved for appellate review (see, CPL 470.05 [2]; People v Gray, 86 NY2d 10; People v Udzinski, 146 AD2d 245). In any event, viewing the evidence in the light most favorable to the People, we find that it was legally sufficient to establish the defendant’s guilt of operating a motor vehicle while under the influence of alcohol beyond a reasonable doubt (see, People v Contes, 60 NY2d 620). Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence.
There is no evidence that the prospective juror who the defendant challenged for cause harbored “actual bias” (CPL 270.20 [1] [b]). Rather, that juror gave unequivocal assurances *256that he could set aside any bias and render an impartial verdict (see, People v Johnson, 94 NY2d 600).
Finally, the trial court properly exercised its discretion in declining to question jurors about a newspaper article which did not mention this case or this defendant (see, People v Chapman, 202 AD2d 297). Mangano, P. J., Luciano, Feuerstein and Schmidt, JJ., concur.